Exhibit 10.2

FOURTH AMENDED AND RESTATED LENDER NOTE

 

$50,000,000.00   May 22, 2012

FOR VALUE RECEIVED, G&K RECEIVABLES CORP., a Minnesota corporation (the
“Borrower”), promises to pay to the order of SUNTRUST BANK (the “Lender”) on or
before the Scheduled Commitment Termination Date, the principal sum of Fifty
Million and no/100 Dollars ($50,000,000.00) or, if less, the aggregate unpaid
principal amount of all Loans shown on the schedule attached hereto (and/or any
continuation thereof and/or in the records of the Lender) made by the Lender
pursuant to that certain Second Amended and Restated Loan Agreement, dated as of
September 29, 2010 (together with all amendments and other modifications, if
any, from time to time thereafter made thereto, the “Loan Agreement”), among
Borrower, G&K Services, Inc., as servicer, the Lender, SunTrust Bank, as LC
Issuer and SunTrust Capital Markets, Inc., as Administrator (the
“Administrator”). This note amends and restates in its entirety that certain
Third Amended and Restated Lender Note dated September 28, 2011.

Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account
designated by Administrator pursuant to the Loan Agreement.

This promissory note is the “Lender Note” referred to in, and evidences
indebtedness incurred under, the Loan Agreement, and the holder hereof is
entitled to the benefits of the Loan Agreement, to which reference is made for a
description of the security for this Lender Note and for a statement of the
terms and conditions on which Borrower is permitted and required to make
prepayments and repayments of principal of the indebtedness evidenced hereby and
on which such indebtedness may be declared to be immediately due and payable.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS LENDER NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

G&K RECEIVABLES CORP. By   /s/ Jeffrey L. Wright   Name:   Jeffrey L. Wright  
Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE ATTACHED TO

FOURTH AMENDED AND RESTATED LENDER NOTE DATED MAY 22, 2012 OF

G&K RECEIVABLES CORP.

PAYABLE TO THE ORDER OF SUNTRUST BANK

 

DATE OF

LOAN

 

AMOUNT OF

LOAN

 

AMOUNT OF

REPAYMENT